1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   DAWONA HOWARD,                                      Case No.: 1:17-CV-1751- JLT
12                   Plaintiff,                          ORDER CLOSING CASE
13           v.                                          (Doc. 22)

14   AM RETAIL GROUP, INC., et al.
15                   Defendants.
16
17           The parties have stipulated to dismiss the action with each side to bear their own fees and

18   costs. (Doc. 22) The stipulation relies upon Fed.R.Civ.P. 41, which permits the plaintiff to

19   dismiss an action without a court order “by filing . . . a stipulation of dismissal signed by all parties

20   who have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). Because all parties who have appeared in the

21   action signed the stipulation (Doc. 79), it “automatically terminate[d] the action.” Wilson v. City of

22   San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to

23   close this action.

24
25   IT IS SO ORDERED.

26       Dated:     December 10, 2018                            /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
